[Cite as In re P.W.T., 2011-Ohio-5858.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE: P.W.T.                                       C.A. No.       11CA0020



                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF WAYNE, OHIO
                                                    CASE No.   08-0710-AND

                                 DECISION AND JOURNAL ENTRY

Dated: November 14, 2011



        CARR, Presiding Judge.

        {¶1}     Appellant, Teresa T. (“Mother”), appeals from a judgment of the Wayne County

Court of Common Pleas, Juvenile Division, that terminated her parental rights to her minor child

and placed him in the permanent custody of Wayne County Children Services Board (“CSB”).

This Court affirms.

                                               I.

        {¶2}     Mother is the natural mother of PWT, born June 6, 2007. PWT’s father was not

actively involved in this case and is not a party to the appeal. Although Mother has four other

children, a daughter and three older sons, none of those children was in her custody when this

case began. Her daughter was an adult and her three older sons lived in the custody of their

fathers. It is not clear from the record why none of Mother’s other sons was living with her, but

at least one of them was removed from her custody by Allen County Children Services due to

her untreated mental health problems.
                                               2


       {¶3}    During July 2008, because Mother was then living in Wayne County, CSB

received a referral from Allen County Children Services that Mother might pose a threat to PWT

because she was not attending counseling or taking her prescribed psychiatric medication.

According to the referral, Mother had been diagnosed with serious mental health issues and

required regular mental health treatment.

       {¶4}    When a CSB intake caseworker went to Mother’s home to investigate, Mother

insisted on speaking to the caseworker through the door because she did not have a court order.

Mother did not allow the caseworker in the house to see PWT. During their conversation, the

caseworker became concerned that Mother was not speaking rationally. For example, Mother

told the caseworker that she had filed several lawsuits against Allen County Children Services

because it had ignored her reports that her landlord, “an undercover drug dealing F.B.I. agent,”

was breaking into her home at night and abusing her and her child. Due to CSB’s concerns

about Mother’s mental health, PWT was removed from her custody. He was later adjudicated a

dependent child.

       {¶5}    Mother’s mental instability was the primary obstacle to her reunification with

PWT, as she appeared to be otherwise able to care for him. After a psychological evaluation,

Mother was diagnosed with schizoaffective disorder and personality disorder, not otherwise

specified. Her symptoms included paranoid and delusional thoughts that she could not control.

The psychologist who performed the evaluation opined that, without treatment, Mother’s

distorted perceptions of the world would have a negative impact on PWT, particularly as he grew

older and tried to make sense of her “purported fears and her paranoia of others.” She further

explained that, due to Mother’s paranoia, she intended to isolate PWT from others, which would

only magnify the negative impact of her behavior on his emotional development.
                                                3


        {¶6}   Because Mother’s untreated mental illness would affect her ability to interact with

PWT, the psychologist advised CSB that Mother’s visits with him should be supervised until she

engaged in ongoing treatment and demonstrated significant progress. Mother refused to get

regular mental health treatment, however, because she insisted that she did not need it.

Consequently, her visits with PWT remained supervised at the visitation center throughout this

case.

        {¶7}   Due to the paranoia and delusions that stemmed from her untreated mental illness,

Mother had repeatedly made unfounded allegations of sexual abuse and other mistreatment

against others, including another psychologist, children services workers in both Allen and

Wayne Counties, and the fathers of most of her children. None of her allegations had resulted in

criminal prosecutions or civil judgments in her favor, nor had she prevented the fathers of her

other children from maintaining custody of them. Nonetheless, Mother continued to express her

beliefs that numerous other people had raped or otherwise harmed her and her children and that

they continued to pose a threat to them. The psychologist who supervised Mother’s assessment

insisted on the presence of a neutral witness due to her concerns that Mother might again make

unfounded allegations of sexual assault. This was the only time in her twenty-five years’

experience that she had felt such a compelling need to protect another mental health professional

against unfounded allegations of abuse.

        {¶8}   After Mother made specific allegations about one of its case aides, CSB decided

to video record all future visits between Mother and PWT. Although the recordings were

apparently made to protect the agency and its workers against further allegations of abuse, they

also documented that Mother consistently attended visits; brought food, gifts, and engaged in

activities with PWT; and also that she rarely interacted with him at an age-appropriate level.
                                                4


Mother almost always talked above his developmental level by using complex words and

discussing topics that a toddler or preschooler would not understand.

         {¶9}   More significantly, Mother would frequently talk to him about danger to herself

or him, with a disturbing, paranoid, and even delusional focus on injury, death, and “bad

people.” When PWT was less than two or three years old, he seemed to ignore those comments

and continued to play or engage in other activities. As he grew older and became more verbal,

however, Mother discussed disturbing topics more frequently, and PWT began responding to

what she was saying, showing that he was trying to understand the bizarre substance of her

words.

         {¶10} Because Mother refused to recognize and/or address her mental health problems,

CSB eventually moved for permanent custody of PWT. Following a hearing on the motion, at

which the evidence included the testimony of several witnesses and the recordings of several

visits between Mother and PWT, the trial court terminated Mother’s parental rights and placed

PWT in the permanent custody of CSB. Mother appeals and raises two assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

         “THE TRIAL COURT ERRED WHEN IT GRANTED PERMANENT
         CUSTODY OF [PWT] TO [C.S.B.] BECAUSE THE CASE PLAN
         IMPLEMENTED BY THE AGENCY WAS NOT REASONABLY
         CALCULATED TO SUCCEED IN REUNIFYING [P.W.T] WITH HIS
         MOTHER.”

         {¶11} Mother’s first assignment of error is that CSB did not exert reasonable efforts to

reunify her with PWT. Specifically, she maintains that CSB treated her differently from other

parents due to her mental illness and did not seriously work with her toward reunification with

PWT. To begin with, Mother did not raise this issue during the two and one-half years that this
                                                5


case was pending in the trial court. At the time of the permanent custody hearing, after PWT had

been in agency custody for two years, the trial court was not required to again find that CSB had

made reasonable efforts toward reunification. See In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-

1104, at ¶41-43; In re K.H., 9th Dist. No. 22765, 2005-Ohio-6323, at ¶9-10.

       {¶12} Moreover, the record reveals that, although Mother had been able to meet PWT’s

basic needs during the first year of his life, CSB’s concern about how he would be affected by

her untreated mental illness was well founded. Mother had been diagnosed with schizoaffective

disorder and personality disorder, not otherwise specified. The psychologist who supervised her

assessment testified that Mother would need ongoing treatment of her schizoaffective disorder,

which would require “very intensive medical management of [her] symptoms[.]” She explained

that people with this disorder have an unusual way of viewing the world, unreasonably feel put

upon by others, and often seek revenge. The illness has aspects of schizophrenia, including

delusions, hallucinations, and persecutory notions. It also has bipolar-like symptoms that include

dramatic mood changes, a lack of impulse control, and a tendency toward paranoia. Both

disorders also cause Mother to have a tendency toward grandiose and narcissistic feelings about

herself and her child. For example, Mother believed that PWT was able to speak when he was a

few days old, that he could read and had an adult level of understanding at the age of two or

three, and that he had reached other developmental milestones long before he actually had.

Because of Mother’s unrealistic views about PWT’s development, the experts cautioned that she

might expect him to be able to protect himself and otherwise meet his own needs when he could

not.

       {¶13} It was Mother, not CSB, who refused to work to address the mental health

problems that prevented her from being reunited with PWT.             Mother admitted that she
                                                 6


participated in a psychological evaluation only because CSB required it. She later told the court

that she did not trust the credentials of the psychologist who evaluated her and did not accept her

assessment of her. Although the caseworker repeatedly referred Mother to service providers and

explained to her that reunification with PWT depended on her obtaining ongoing mental health

treatment and achieving and maintaining a stable emotional state, Mother insisted that she did

not need counseling or medication. Mother never participated in ongoing counseling and did not

obtain a psychiatric evaluation.

        {¶14} Mother further faults CSB for failing to offer her parenting advice, redirect her

inappropriate behavior, or otherwise provide her parenting assistance during her visits with

PWT. Mother made it clear to CSB early in this case, however, that she would not cooperate or

work with anyone about being reunified with PWT. Mother admitted to the trial court that she

did not listen to children services workers because she perceived them “as being uneducated and

incompetent in their area of alleged expertise.” She claimed that CSB personnel had verbally

and emotionally abused her and that their abuse of PWT had been “verbal, emotional, medical,

and physical.” Mother also had extensive criticism of Allen County Children Services and

testified that she had also refused to allow them to give her parenting direction.

        {¶15} The caseworker explained that, although CSB workers did step in to correct

Mother’s inappropriate behavior during the early visits in this case, Mother would not follow

their suggestions but would become explosive in front of PWT, which merely exacerbated the

situation.   After it became clear that Mother refused to take direction from CSB, an

administrative decision was made that those supervising the visits would observe, take notes, and

intervene only when they believed PWT was in danger.
                                                 7


       {¶16} Even if Mother refused the agency’s attempts to assist her, however, the primary

purpose of CSB supervising the visits was to protect the child. It is very troubling to this Court

that, despite the concerns expressed by the psychological experts that PWT would eventually be

affected by Mother’s bizarre behavior, CSB allowed him to be exposed to hour after hour of her

disturbing comments. By the end of the video evidence, it was clear that PWT was suffering

emotional harm from Mother’s behavior, yet CSB did not intervene to redirect or end these

highly disturbing conversations, but simply sat back and recorded the evidence. Any risk that

Mother would have become explosive in front of PWT was outweighed by the benefit of

changing the topic of conversation.

       {¶17} Because Mother has failed to demonstrate that CSB failed to exert reasonable

efforts to reunify her with PWT, her first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       “THE TRIAL COURT ERRED BY GRANTING PERMANENT CUSTODY OF
       [PWT] TO [CSB] BECAUSE ITS DETERMINATION THAT THE BEST
       INTERESTS OF THE MINOR CHILD WOULD BE SERVED BY [THE]
       GRANTING OF PERMANENT CUSTODY WAS AGAINST THE MANIFEST
       WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

       {¶18} Mother next argues that the trial court’s permanent custody decision was not

supported by the evidence. Before a juvenile court may terminate parental rights and award to a

proper moving agency permanent custody of a child, it must find clear and convincing evidence

of both prongs of the permanent custody test that: (1) the child is abandoned, orphaned, has been

in the temporary custody of the agency for at least 12 months of the prior 22 months, or that the

child cannot be placed with either parent within a reasonable time or should not be placed with

either parent, based on an analysis under R.C. 2151.414(E); and (2) the grant of permanent

custody to the agency is in the best interest of the child, based on an analysis under R.C.
                                                    8


2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see, also, In re William S. (1996),

75 Ohio St. 3d 95, 99.

          {¶19} The trial court found that the first prong of the test had been satisfied because

PWT had been in the temporary custody of CSB for well over 12 of the prior 22 months at the

time CSB filed its motion for permanent custody and Mother does not challenge that finding.

Instead, she maintains that the evidence did not support the trial court’s conclusion that

permanent custody was in the best interest of PWT.

          {¶20} When determining whether a grant of permanent custody is in the children’s best

interests, the juvenile court must consider the following factors:

          “(a) The interaction and interrelationship of the child with the child’s parents,
          siblings, relatives, foster caregivers and out-of-home providers, and any other
          person who may significantly affect the child;

          “(b) The wishes of the child, as expressed directly by the child or through the
          child’s guardian ad litem, with due regard for the maturity of the child;

          “(c) The custodial history of the child, including whether the child has been in the
          temporary custody of one or more public children services agencies or private
          child placing agencies for twelve or more months of a consecutive twenty-two-
          month period ***;

          “(d) The child’s need for a legally secure permanent placement and whether that
          type of placement can be achieved without a grant of permanent custody to the
          agency[.]” R.C. 2151.414(D)(1)(a)-(d).1

          {¶21} Mother’s interaction with PWT during this case was limited to supervised visits at

the visitation center. Because Mother had a history of making unfounded allegations of abuse

against service providers, including one of the case aides in this case, CSB decided to record the

visits between Mother and PWT. CSB did not normally record visits in dependency cases and




1
    The factor set forth in R.C. 2151.414(D)(1)(e) is not relevant in this case.
                                                  9


apparently made the video recordings to protect itself against any further allegations by Mother.

Because it had made recordings of the visits, however, the parties and the trial court agreed that

the trial judge would review the recordings of several visits that were selected by both parties

and the guardian ad litem.

       {¶22} This was an unusual situation for the trial court and this Court, as well over seven

full work days was required to view the videos in their entirety. Given the time constraints

imposed on each court in permanent custody cases, each court’s resources would have been

better utilized if, rather than simply submitting numerous multiple-hour visits to be viewed in

their entirety, each party had pointed the court to specific portions of those videos, with an

explanation of what those portions would demonstrate. Due to the unique nature of this case and

the fact that the trial court did review all of the recordings, however, this Court did also.

       {¶23} Because the evidence of Mother’s interaction with PWT was too extensive to set

forth in full detail, this Court will summarize the evidence before the trial court, with an

elaboration of a few specific examples of Mother’s behavior. CSB’s witnesses did not dispute

that Mother loved PWT, came to visits regularly, was loving and affectionate with him, and that

there was a bond between the two. The recordings further reveal that Mother always came to the

visits with food, activities, and gifts for PWT, and both Mother and PWT appeared to enjoy

seeing each other.

       {¶24} Although CSB’s witnesses faulted Mother for bringing too much food for PWT, it

was apparent that she simply wanted him to have a variety of food and drink choices and did not

force him to consume more food than he wanted. This Court must emphasize, as it has before,

that children services agencies too often focus on relatively insignificant matters in these cases.

CSB focused too much of its evidence on the quantity and type of food Mother brought to each
                                                  10


visit, how she dressed, and that her behavior was merely different from other parents, which had

little bearing on her ability to provide a suitable home for PWT. Whether Mother was a suitable

parent did not hinge on whether her behavior and appearance conformed to societal norms,

absent a demonstration that her unusual behavior would have a negative impact on her child.

See In re M.O., 9th Dist. No. 25312, 2010-Ohio-5107, at ¶7 (emphasizing that “[t]he focus in [a

dependency and neglect case] is on whether parental care is adequate, not whether it is ideal.”).

       {¶25} CSB did present substantial other evidence, however, to demonstrate that

Mother’s distorted perceptions of the world had a negative impact on PWT that was becoming

more apparent as he grew older. Although Mother’s interaction with PWT was sometimes

appropriate, often it was not, particularly when she spoke to him. She rarely spoke to PWT at an

age-appropriate level, but instead used complex language and spoke about subjects that he could

not understand at his young age.        More disturbing, however, was Mother’s continual and

increasing focus on injury, death, and her belief that the government and “bad people” were out

to get them.

       {¶26} By the time PWT was two and three years old, the interaction at the visits

typically consisted of periods of sitting quietly watching a movie or playing a children’s game on

the computer; physically playing, such as by pretending to be animals or tossing a Frisbee; and

quietly playing with toys, coloring, or reading children’s stories.

       {¶27} The movie-watching portion of the visit would encompass anywhere from 30

minutes to three hours of each weekly, four-hour visit. Because PWT apparently did not watch

television at the foster home, he appeared to enjoy watching the movies and often asked Mother

to put on another movie. PWT did not interact much with Mother while he watched the movies,

but would eat lunch or sit quietly in her lap or next to her.
                                                11


         {¶28} Occasionally, Mother would make comments about what they were watching.

Sometimes, her comments were age-appropriate, but many times they were not. For example,

while they were watching an animated movie about penguins surfing, unprompted by anything

that was happening in the movie, Mother told PWT that she did not surf because there are sharks

in the water. She spoke extensively at that time about the fact that sharks have big teeth, that

they will eat you, and that you will not see them coming from under the water. Mother then

imitated a shark eating a person. PWT never asked Mother about sharks, but she continued to

raise the issue of the danger of sharks at subsequent visits. She even brought a book about

sharks to show PWT how big their teeth were and again talked about sharks eating people in the

water.

         {¶29} Mother raised similar inappropriate concerns during other children’s movies and

stories. She would talk in detail about the risk of injury and death in everything PWT did.

While playing or doing crafts, Mother repeatedly warned him not to cut off his fingers with the

scissors and spent minutes telling him how she was afraid of big scissors. While PWT was

coloring with markers, Mother warned him that his skin could fall off if he got marker on his

fingers. During another visit, she cautioned him that paper was dangerous because it has sharp

edges.

         {¶30} While PWT was eating, Mother often warned him of the dangers of choking on

food or the straws and plastic utensils he was using. Rather than simply telling him to be careful,

chew slowly, or stop running around, she would describe in detail how he could choke to death,

sometimes in graphic terms and/or while physically pretending to die.

         {¶31} During periods of more active play, Mother would allow and even encourage

PWT to become rowdy and aggressive by rolling around on the floor, jumping on the furniture,
                                                 12


running around the room, and by kicking the Frisbee. Sometimes, after he was all riled up,

Mother would caution him, in graphic details, about what could happen to him if he was not

careful, demonstrating how he could break his back and what it would look like. She once spent

minutes explaining and demonstrating to him that people die with their eyes opened and their

bodies become stiff.

       {¶32} Mother frequently raised the topic of death, telling PWT that when he dies he will

be gone forever and will not be able to watch television or drink chocolate milk. She once told

him that if he did not eat, he would die, and proceeded to describe how his body would eat itself

from the inside out, listing his individual organs.

       {¶33} Mother also communicated her paranoid and delusional thoughts to PWT through

what she called “stories,” which were usually about bad people who were out to get her or her

children. Her stories were typically unrelated to anything they were doing or saying at the time.

She sometimes told her stories when PWT asked her to read to him a book. From the videos

submitted by the parties, it appears that Mother began regularly telling her stories to PWT in

August 2010 and, over the next several months, the length and bizarre nature of the stories

intensified. Most of the stories were incredible and even delusional, and included Mother ranting

about the government lying to her, stealing her children, protecting people who had tried to kill

her, and blocking her computer’s internet signal. Even if the content of any of the stories had

been true, such as her telling him about her own Mother abusing her as a child, the substance of

many of her stories was frightening and completely inappropriate for a three-year-old child.

       {¶34} Often in conjunction with her stories about bad people being out to get them,

Mother told PWT to stay strong and that he must defend himself if he is attacked. At more than
                                                 13


one visit, she demonstrated specific self-defense techniques to him and once suggested that he

might be attacked when he goes to school.

       {¶35} By November 2010, most of what Mother said to PWT focused on death or

otherwise reflected her paranoia that the government and other people were out to get her. More

significantly, Mother was no longer simply ranting at PWT; he was beginning to engage in

conversation with her about death and bad people. The video recordings of these conversations

demonstrated that PWT was starting to understand and be negatively affected by the disturbing

nature of what Mother was saying to him.

       {¶36} For example, on November 4, PWT was admiring Mother’s necklace and she

repeatedly told him that he could have it when she dies. PWT responded in a concerned tone,

“No, you’re not gonna die.”     Mother told him matter-of-factly that everyone dies.     PWT

continued to question Mother and she told him that everyone dies because you cannot live

forever.

       {¶37} During the same visit, PWT began a discussion with Mother about the fictitious

bad people about whom she had told him. He said to her, in a concerned manner, that when the

“naughty guys at your house are dead,” he could come back to her house. Mother then ranted on

for several minutes about naughty guys being everywhere and that they sit in corporations and

often wear uniforms and police officer badges.

       {¶38} During the January 7, 2011 visit, while Mother was once again talking about the

“bad guys,” PWT said, “I know. The bad guys make you dead.” Mother responded, “They do

sometimes, don’t they?” She immediately transitioned into another one of her stories about

people being mean to her and getting her kicked out of school. Immediately after that story,
                                                    14


PWT said, “Then you can just stay at home and not go to school.” Mother responded that she

was still going to school, but at another school.

       {¶39} Later during the same visit, Mother began talking to PWT about how to defend

himself if he was attacked from behind. He proudly told Mother that he would hit the people

with the toy bowling pin he was holding. Mother responded by repeatedly telling him that he

must do “whatever it takes” to defend himself.           After Mother stopped talking and started

cleaning up the room, PWT continued to repeat that if the bad guys hit him, he would hit them

and do “whatever it takes.”

       {¶40} During the January 14, 2011 visit, when Mother told PWT a story about her best

friend attacking her, he was engaged in the conversation from the beginning. As soon as she

started the story about the friend, PWT asked, “What is his name?” Mother responded that she

could not tell anyone because the friend went crazy and his name is a secret. With PWT

apparently listening to her every word, Mother went on and on about the friend who lost his

mind and tried to choke her from behind and picked her up by her head. She explained in detail

and demonstrated how she defended herself from his attack, including that she pretended to be

dead and then hit him in the head and knocked him down. PWT interjected, “He fell down?”

Mother responded affirmatively, explaining that the man almost went through the window. She

continued her story by emphasizing that the friend will never hit her again, he was no longer her

friend, and that people are crazy.

       {¶41} A review of the video recordings revealed that, as predicted by the psychological

experts, as PWT grew older, his interaction with Mother was being negatively impacted by her

untreated mental illness. There was also evidence that he was having nightmares due to the

frightening topics that Mother discussed with him. As the experts had explained, without
                                                 15


treatment, Mother was not able to control the content of her conversation and seemed unable to

be directed away from her paranoid and delusional thoughts. This was apparent through her

testimony at both the adjudication and permanent custody hearings, as her testimony focused on

paranoid and delusional thoughts that CSB, the fathers of her other children, and others had

either already raped or otherwise abused her or her children or were trying to do so. Mother also

testified that she did not need counseling. Thus, despite Mother’s love for PWT, given her

refusal to seek mental health treatment, the first best interest factor weighed heavily against her.

       {¶42} Because PWT was three and a half years old at the time of the hearing, the

guardian ad litem spoke on his behalf and recommended permanent custody to CSB.                   He

explained that, although he did not initially see a connection between Mother’s untreated mental

illness and her ability to parent PWT, by the time of the permanent custody hearing two years

later, he did. He testified that, although Mother had the ability to love, feed, and provide other

basic care for PWT, her paranoid and delusional “tirades” had started to cause emotional harm.

The guardian was concerned that PWT was starting to understand the meaning of Mother’s

words and was having nightmares after some of the visits, noting that he had awoken after one

nightmare, terrified that the “bad people” might know where he lived.

       {¶43} By the time of the hearing, PWT had been living outside of Mother’s custody in a

temporary placement for well over two years and was in need of a legally secure permanent

placement. Mother was not able to provide him with a suitable home and, given her refusal to

seek treatment, would be unable to do so in the foreseeable future. The only relative suggested

by Mother as a potential placement for PWT was her half-brother, who told CSB that he was not

interested in having custody of the child. CSB also contacted PWT’s father, who also did not

want custody of PWT and could not recommend any relatives who would be willing to do so.
                                                16


Therefore, the trial court reasonably concluded that a legally secure permanent placement could

only be achieved by granting permanent custody to CSB.

       {¶44} There was substantial evidence before the trial court to support its conclusion that

permanent custody was in the best interest of PWT. The second assignment of error is overruled.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



MOORE, J.
DICKINSON, J.
CONCUR
                                         17


APPEARANCES:

CONRAD G. OLSON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and LATECIA E. WILES, Assistant Prosecuting
Attorney, for Appellee.

EDWARD EBERHART, Guardian ad Litem.